Citation Nr: 1127268	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  04-22 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C and an associated liver disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left wrist disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a left knee disability, including as secondary to a service-connected bilateral foot disability.

7.  Entitlement to service connection for a left hip disability, also including as secondary to the service-connected bilateral foot disability.

8.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for additional low back disability.

9.  Whether there is new and material evidence to reopen a claim for service connection for a psychiatric disability.

10.  Whether there is new and material evidence to reopen a claim for service connection for a right knee disability.

11.  Whether the Veteran's dependent may be recognized as a 'helpless child' on the basis of permanent incapacity for self-support prior to attaining the age of 18 for the purpose of entitlement to VA benefits.

12.  Entitlement to a rating higher than 10 percent for hypertension.

13.  Entitlement to an initial rating higher than 10 percent for sinusitis prior to June 20, 2007, and a rating higher than 30 percent since.

14.  Entitlement to a rating higher than 10 percent for the bilateral foot disability, specifically, for bilateral hallux valgus with bunion and bilateral pes planus, 
status post bilateral chevron osteotomies.

15.  Entitlement to a compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to January 1983.  

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, as well as the RO in Houston, Texas, after the Veteran relocated to Texas following the devastation of Hurricane Katrina.  

In August 2010, the Board remanded the claims to the RO via the Appeals Management Center (AMC) to schedule a hearing at the RO before a Veterans Law Judge of the Board.  This type of proceeding is also commonly referred to as a Travel Board hearing.  The Veteran had this hearing in August 2010.  The undersigned Veterans Law Judge of the Board presided.

The issues concerning the Veteran's petition to reopen his claims for service connection for a psychiatric disability and a right knee disability on the basis of new and material evidence, as well as the increased-rating claims concerning his service-connected bilateral foot disability and pseudofolliculitis barbae require further development before being decided on appeal.  So the Board is remanding these claims to the RO via the AMC in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's only risk factors for hepatitis C were intravenous (IV) drug use and intranasal cocaine use, both of which occurred after service. 

2.  The Veteran has never received a diagnosis of a liver disability other than hepatitis C, which was first identified many years after his service and has not been linked by competent and credible evidence to any high-risk activities in service.

3.  The Veteran's subjective complaints of pain in his left wrist have not been attributed to a diagnosed disability. 

4.  The Veteran's subjective complaints of pain in his right shoulder also have not been attributed to a diagnosed disability.

5.  The Veteran's left knee disability was first diagnosed many years after service and has not been linked by competent medical or other evidence either directly to his military service or secondarily to his service-connected bilateral foot disability. 

6.  The Veteran's left hip disability also was first diagnosed many years after service and has not been linked by competent medical or other evidence either directly to his military service or secondarily to his service-connected bilateral foot disability.  
 
7.  The Veteran's neck and low back disabilities were first diagnosed many years after service and are the result of intercurrent injuries he sustained after service.

8.  The Veteran suffered no additional disability to his low back as a result of a computed axial tomography (CAT) scan performed at a VA medical facility in March 2004.

9.  It has not been shown the Veteran's daughter became permanently incapable of self-support prior to age 18.

10.  The Veteran's hypertension is manifested by diastolic pressures predominantly less than 110 and systolic pressures predominantly less than 200.

11.  Prior to June 20, 2007, the Veteran's sinusitis did not cause any incapacitating episodes or at least six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.

12.  The Veteran has never undergone surgery on his sinuses and has never experienced near-constant sinusitis or chronic osteomyelitis.


CONCLUSIONS OF LAW

1.  Hepatitis C and an associated liver disability were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A right shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  A left wrist disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  A left knee disability was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


5.  A left hip disability was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

6.  A low back disability was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

7.  The criteria are not met for § 1151 compensation for additional low back disability.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).

8.  The criteria are not met for entitlement to helpless child benefits on behalf of the Veteran's daughter on the basis of permanent incapacity for self-support prior to attaining the age of 18.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2010).

9.  The criteria are not met for a rating higher than 10 percent for hypertension.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.104, Diagnostic Code 7101 (2010).

10.  The criteria are not met for an initial rating higher than 10 percent for sinusitis prior to June 20, 2007, or for a rating higher than 30 percent since.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6510 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied by means of letters to the Veteran dated in August 2004, May 2006, June 2007, December 2007, June 2008, September 2008, and July 2009, which properly informed him of what evidence was required to substantiate his claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  See Quartuccio, Charles and Dingess, all supra.  The claims have also been readjudicated in various supplemental statements of the case (SSOCs) after proper notice was issued, thereby curing any timing defect, the most recent of which were issued in August 2009 and July 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental SOC (SSOC), is sufficient to rectify ("cure") a timing defect).  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).
 
It is worth mentioning that the claim for higher initial ratings for the Veteran's sinusitis resulted from the Veteran's disagreement with respect to the assigned rating following the initial grant of service connection.  In this situation VA is not obligated to provide any notice concerning this "downstream" issue.  Instead, the provisions of 38 U.S.C.A. § 7105(d) require VA to provide a statement of the case (SOC) if this disagreement is not resolved.  The RO issued an SOC in April 2004 addressing this downstream issue, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher initial rating. As such, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The duty to notify has therefore been satisfied.  As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  Neither the Veteran nor his representative has made any such pleading or allegation of error with regard to VCAA notice.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he and his representative have identified as potentially relevant, including VA medical records and private medical records.   The Board also notes that VA examinations were conducted concerning each of his claims for service connection and increased ratings.   A VA examination in June 2007 evaluated his sinusitis, and a VA examination in January 2008 evaluated his hypertension.  The findings from those examinations appear adequate to rate these disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  

A VA examination is not required for the Veteran's claim that his daughter be recognized as a 'helpless child' on the basis of permanent incapacity for self-support prior to attaining the age of 18 for the purpose of entitlement to VA benefits.  In Manning v. Principi, 16 Vet. App. 534 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc)), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the claim, and such is the case here.  The VCAA does not apply to this claim because the issue presented is solely one of statutory and regulatory interpretation.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also VAOPGCPREC 5-2004 (June 23, 2004).

Accordingly, the Board concludes that VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Legal Criteria for Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In general, there must be competent and credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic disabilities, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree (i.e., to at least 10-percent disabling) within one year of discharge from active duty.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection also may be warranted for any other disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

An in-service injury alone is not enough, as there must be chronic (permanent) disability resulting from the injury.  If there is no showing of a resulting chronic disability during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

III.  Service Connection for Hepatitis C and Associated Liver Disability

The Veteran claims that he contracted hepatitis C as a result of sexual contact with a woman in service who was a known carrier of the disease.  However, the Veteran's claim fails because the medical evidence shows that it is more likely that he contracted the disease due to drug use after service.  As a result there is no basis to grant the claim.  

The record shows that the first documented diagnosis of hepatitis C is listed in a December 2003 VA outpatient treatment record, though the Veteran has indicated that he was first diagnosed in either 2001 or 2002.  So the Veteran was first diagnosed with hepatitis C approximately 18 years after the conclusion of his military service in January 1983.  But the fact that hepatitis C was first diagnosed many years after service is not particularly harmful to this particular claim, since the Board stipulates that hepatitis C has a significant latency period, often going undetected until decades after exposure.  The Board will therefore focus on whether the Veteran had any risk factors for developing hepatitis C during or after his military service.

The Board points out that risk factors for hepatitis C include IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.

The Veteran claims that his only risk factor was sexual contact in service with an individual who had an established diagnosis of hepatitis C.  Indeed, the Veteran is competent to report having sexual contact with an individual whom he believes has been diagnosed with hepatitis.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (a lay person is competent to report what occurred in service because his testimony regarding first-hand knowledge of a factual matter is competent.  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (reiterating the Board cannot make categorical exclusions or rejections regarding the competency or credibility of lay evidence).

But the evidence does not support this claim.  His service treatment records (STRs) do show that in November 1982 he asked to be evaluated for hepatitis based on his belief that he had been exposed to the disease by his wife's friend, who had been diagnosed and was receiving treatment for hepatitis.  But when he presented his concern to a military doctor in November 1982, the Veteran denied any sexual contact with this individual.  The STRs specifically note that the Veteran had denied having any sexual contact with this individual, who was not a member of his household.  Instead the Veteran described her as an "infrequent visitor" to his home.  Also, a physical examination revealed no signs or symptoms consistent with hepatitis, as there was no jaundice and no tenderness to the abdomen and liver - although, as already mentioned, hepatitis C can go undetected for many years, and a hepatitis C antibody test was not available until 1990.  In any event, however, there were no signs or symptoms of hepatitis C at that time.

Since this report contradicts the Veteran's claim that he had sexual contact with this individual - an alleged carrier of hepatitis C - the Board does not find his statements concerning this risk factor to be credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The Board therefore rejects the Veteran's claim that he had sexual contact with an individual infected with hepatitis while on active duty. 

There are also no other risk factors for hepatitis C noted during his period of military service.  Instead the Veteran's only risk factors for hepatitis C appear to be IV drug and intranasal cocaine use, both of which occurred after service.  And even assuming for the sake of argument that the Veteran contracted hepatitis C as a result of drug use in service, service connection on this basis is precluded by law.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); VAOPGCPREC 7-99; VAOPGCPREC 2-98 (payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse is precluded by law.)

The Veteran has an extensive history of polysubstance abuse, which includes IV drug and intranasal cocaine use.  For example, a diagnosis of  drug abuse, cocaine, is listed in a VA hospitalization report dated from October to November 1988.  A diagnosis of cocaine abuse is also listed in VA outpatient records dated from 2000 to 2007.  Of particular relevance, a December 2000 entry notes that he had been using crack cocaine on a daily basis for the past 17 years, but he also admitted to a history of power cocaine use, which is considered intranasal cocaine use.  IV drug use is also confirmed in a March 2004 report, wherein the Veteran checked "yes" next to "Taken/shot up illegal drugs or steroids by needle, even once?"  

In sum, the Veteran has a long history of drug abuse, which has included both IV drug and intranasal cocaine use.  These established risk factors provide compelling evidence against his claim that he contracted hepatitis C due to sexual contact in service.  

In addition to these treatment records, a VA examiner reviewed the claims file and interviewed the Veteran in December 2009 before concluding that the Veteran's hepatitis C was not contracted in service.  The examiner considered the Veteran's statement that he had sexual contact with an individual who had been diagnosed with hepatitis.  But the examiner commented that the STRs note that the Veteran had denied having any sexual contact with this individual.  The examiner noted that the Veteran's only risk factor was intranasal cocaine use.  The examiner then opined that the Veteran did not contract his hepatitis C in service, basing his opinion on the fact that the Veteran's only risk factor was drug use after service, discounting the Veteran's claim that he was exposed via sexual contact in service.  

Since this opinion was based on a review of the pertinent medical history and was supported by sound medical rationale, it provides compelling evidence against the Veteran's claim for service connection for hepatitis C.  Simply stated, the VA examiner applied valid medical analysis to the significant facts of this case in reaching her conclusion that the Veteran's hearing loss is not related to service.  See Nieves-Rodriguez, 22 Vet App at 295; see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hepatitis C and an associated liver disability.  And as the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application, and the appeal of this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Service Connection for a Right Shoulder Disability

The Veteran claims that he sustained multiple injuries during a fall in 1982, while on active duty, including trauma to his right shoulder.  However, since there is no competent medical or other evidence that he has a current right shoulder disability (or has since at least filing this claim), this claim must be denied since proof he has this claimed disability is the most fundamental requirement of this claim.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability, to confirm the Veteran at least has it, and that, without this minimum level of proof, there can be no valid claim because there is no current disability to attribute to his military service).  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).

The STRs show treatment for a mild left shoulder strain in May 1982, but there is no indication the Veteran was ever seen for problems with his right shoulder in service.  See Struck v. Brown, 9 Vet. App. 145 (1996).  In other words, there is no evidence that he injured his right shoulder or that he had a chronic right shoulder disability in service as a consequence.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc).  But the Court went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence, including lay evidence.  Indeed, for non-combat Veterans providing non-medical related testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  And lay testimony must be both competent and credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, and more importantly, there simply is no competent evidence of a current right shoulder disability.  Instead, the evidence merely notes the Veteran's complaints of right shoulder pain, with no actual underlying disability to account for his subjective complaints.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.") 

An August 1994 VA treatment record notes his complaints of right shoulder pain following a work-related injury in May 1994 when his tractor trailer flipped over.  He apparently was able to walk away and did not seek immediate medical attention.  Several VA treatment records have since noted the Veteran's subjective complaints of right shoulder pain, with no identified diagnosed disability to account for his complaints.  When seen in September 2008 for diffuse joint pain in his right shoulder, the only notation was chronic arthralgia.  However, the Court has recognized that arthralgia is merely joint pain, which is not a disability.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1985)); see again Sanchez-Benitez, 13 Vet. App. at 282 (holding that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

In the absence of a current right shoulder disability, the claim must be denied.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In reaching this decision, the Board notes that the Veteran is not competent to attribute his complaints of pain to a clinical diagnosis since this requires medical training and expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (where the determinative issue involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not medical diagnosis and noting example in footnote 4 of competence of lay testimony with regard to a broken leg but not a form of cancer); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay evidence in the form of statements or testimony by a claimant is competent to establish evidence of symptomatology where symptoms are capable of lay observation).

So this is not one of the situations whether his mere lay testimony, alone, is sufficient to establish he has this claimed disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (indicating medical evidence is not always or categorically required when the determinative issue involves medical diagnosis or etiology, but rather that such issue may, depending on the facts of the case, be demonstrated by competent and credible lay evidence under 38 U.S.C.A. § 1154(a)).  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (indicating the Veteran did not have this competence in a claim for rheumatic heart disease).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the claim for service connection for a right shoulder disability.  Hence, the appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. at 53-56.  

V.  Service Connection for a Left Wrist Disability

The Veteran also claims that he injured his left wrist during the 1982 fall while on active duty.  But this claim also fails because there is no competent medical evidence of a current left wrist disability to account for his subjective complaints of left wrist pain.  See Brammer, 3 Vet. App. at 225 (1992).


The STRs make no reference to a left wrist injury.  Indeed the only evidence of a wrist injury is noted in a March 1996 VA treatment record in which the Veteran reported bilateral wrist pain after being restrained by police two months earlier, which is over 13 years after service.  A physical examination at that time revealed that both wrists were tender and swollen.  However, the VA clinician declined to attribute these symptoms to a diagnosed disability and merely noted "wrist pain" under the diagnostic impression.  The lack of a diagnosis is also consistent with an October 2006 X-ray report which notes that his left wrist was normal.  See Sanchez-Benitez, 13 Vet. App. at 282, appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez, 259 F.3d at 1356 (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.") 

Since tenderness and swelling are merely symptoms, which have not been attributed to an underlying diagnosis, there is no basis to grant service connection for a left wrist disability.  See 38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (A "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions).  See Sanchez-Benitez, 13 Vet. App. at 282 (A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted).  While such symptoms can be a sign of an underlying wrist disability, such has not been shown in this particular instance.

As there simply is no underlying disability to account for the Veteran's complaints of left wrist pain, the claim must be denied.  See Sanchez-Benitez, Degmetich, and Brammer, all supra.  While the Veteran is competent to describe his symptoms of left wrist pain, supposedly dating back to service, he is simply not competent to attribute or ascribe these symptoms to an underlying disability.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Therefore, his unsubstantiated lay statements are insufficient to prove the most fundamental requirement of this claim regarding a current disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease and recognizing that certain types of conditions claimed are not readily amenable to mere lay diagnosis, much less to probative comment on etiology).

The Board thus concludes that the preponderance of the evidence is against the claim for service connection for a left wrist disability.  Accordingly, the appeal of this claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. at 53-56.  

VI.  Service Connection for a Neck Disability

The Veteran also claims that he injured his neck, or cervical spine, due to the alleged fall in 1982.  Unlike the prior claims, the Veteran has met the essential element of a current disability involving his neck.  Nevertheless, the claim must be denied because there is no competent and credible evidence that his current neck disability is related to service.   

The STRs do not support the claim since there is no reference to any neck injury or neck problems in service.  See Struck, 9 Vet. App. at 145.  In fact, the evidence shows that the Veteran first reported neck problems following several injuries he sustained many years after service.   For instance, an August 1994 report from J.F., M.D., notes that the Veteran had sustained several work-related injuries due to motor vehicle accidents.  The Veteran alleged that his vehicle was rear-ended in March 1991 and again in October 1993.  He also reported that his tractor trailer had rolled over in May 1994.  However, the nature of these injuries is not clear from Dr. J.F.'s reports.  In a February 1994 report, Dr. J.F. noted the Veteran's complaints of sudden onset of pain shooting up and down his spine, thereby implicating the cervical spine (i.e., neck).  The diagnosis included disc herniation at C6-7.  An October 2000 VA treatment record also lists a diagnosis of cervical spondylosis without myelopathy.  

These findings thus establish that he has met the first essential element of a current neck disability.  However, this disability has not been linked by competent medical evidence to the Veteran's period of military service.  As reflect in Dr. J.F.'s reports, the Veteran's neck problems appear to be due to events which occurred many years after service.  

A July 2004 VA treatment records also note that the Veteran first experienced neck pain when his tractor trailer turned over in either 1993 or 1994.  A September 2005 VA treatment record notes the Veteran's history of neck pain since 1992.  So by his own admission the Veteran's neck pain did not begin until approximately nine or ten years after the conclusion of his military service in 1983.  This significant gap of time between the conclusion of his military service and the initial onset of neck pain provides compelling evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability)

The Board has also reviewed the numerous treatment records dated since the initial diagnosis in 1994, none of which attributes the Veteran's neck disability to service.   In fact, an April 2008 VA treatment record notes the Veteran's complaints of multiple joint pain since 1995 following a motor vehicle, with two additional motor vehicle accidents during the past year.  The diagnostic assessment was backache, musculoskeletal in origin, most likely related to his many accidents in the past.  So, again, these records confirm that the Veteran's neck disability was caused by post-service injuries.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Based on these findings, there is simply no competent medical evidence that the Veteran's neck disability is related to service.  Instead the evidence shows that his neck disability is due to various injuries he sustained many years after service.  The Board also finds that the Veteran's statements that his current neck disability is related to an in-service injury are not credible, since the Veteran told a VA clinician in September 2005 VA that he first experienced neck pain in 1992.  The Veteran's admission is also consistent with the evidence of record, which makes no reference to neck problems prior to 1992.  See Macarubbo, 10 Vet. App. at 388 (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The Board therefore rejects all statements by the Veteran that his neck disability is related to an in-service injury. 

In conclusion, the Board finds that the preponderance of the evidence is against the claim for service connection for a neck disability.  Accordingly, the appeal of this claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. at 53-56.  

VII.  Service Connection for a Low Back Disability

The Veteran claims that he sustained a low back disability also as a result of the alleged fall in 1982 while on active duty.  He also claims that his low back disability was further aggravated during a CAT scan performed at a VA medical center because of negligence on the part of VA medical staff.  He is therefore seeking service connection for a low back disability, as well as VA compensation under 38 U.S.C.A. § 1151 for additional disability to the low back.  Since these are two distinct claims, they will be discussed separately.  

The Veteran's claim for service connection for a low back disability is similar to his claim for service connection for a neck disability.  His claim is based on his allegation that he injured his low back when he fell in 1982.  While he has met the essential element of a current low back disability, the claim must be denied based on the lack of competent and credible evidence that this disability is related to service.   

The medical evidence concerning this claim is similar to the evidence outlined above concerning the claim for service connection for a neck disability.  The STRs make no reference to a low back injury or to any back problems in general.  See Struck, 9 Vet. App. at 145.  Instead, the evidence shows that his current low back disability is due to injuries he sustained after service.  Dr. J.F.'s February 1994 report notes the Veteran's complaints of sudden onset of pain shooting up and down his spine.  The diagnosis was lumbosacral sprain/strain syndrome.  An October 2000 VA treatment record lists a diagnosis of lumbar spondylosis, but radiographs take in April 2004 showed only mild scoliosis, convexed to the right, with no other significant findings.  In any event, regardless of the diagnosis, none of these medical records indicates that the Veteran's current low back disability is in any way related to service.  See Watson, Maggitt, Hibbard, and Collaro, all supra.  The medical evidence, instead, shows that his current low back disability is related to injuries he sustained many years after the conclusion of his military service.  See Maxson, supra.  

This finding is also consistent with the Veteran's hearing testimony in which he admitted that he initially injured his back when his tractor trailer flipped over, some ten years after his separation from active duty.  This admission by the Veteran makes any statements of service incurrence by him at other times incredible.  See Macarubbo, 10 Vet. App. at 388 (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

Since the overwhelming evidence shows that the Veteran's low back disability is not related to service but is due to injuries he sustained after service, the preponderance of the evidence is against the claim for service connection for a low back disability.  Accordingly, the appeal of this claim is denied.  See 38 U.S.C.A.   § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. at 53-56.  

VIII.  Entitlement to § 1151 Compensation for Additional Low Back Disability

In the above discussion, the Board has made a finding of fact that the Veteran's current low back disability is due to an injury he sustained after service.  However, the Veteran also claims that he suffered additional disability to his low back as a result of negligence of the part of VA medical staff during a CAT scan performed in March 2004.  He therefore claims that he is entitled to VA compensation for additional disability based on VA's alleged negligence pursuant to § 1151.  

Compensation benefits may be awarded for a "qualifying additional disability" under the provisions of 38 U.S.C.A. § 1151 in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) . To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused the Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the medical treatment without the Veteran's informed consent (in accordance with 38 C.F.R. § 17.32).  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each case to be determined based on what a reasonable health care provider would have foreseen.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d).

In this case, the Veteran claims that he suffered additional disability to his lower back during a CAT scan performed at a VA medical facility in March 2004.  During his hearing he testified that he twisted his back while turning over unassisted during this routine procedure.  His central theory is that VA was negligent in not having someone assist him maneuver during this procedure, which would have prevented additional disability.  The medical evidence, however, does not support his claim. 

The CAT scan at issue was performed on March 18, 2004.  A comparison of the evidence before and after that CAT scan does not reveal any additional disability as a result of that procedure.  The evidence prior to the March 2004 CAT scan shows that the Veteran clearly had a low back disability, with diagnoses including lumbosacral strain/sprain and lumbar spondylosis.  The March 1996 report from Dr. J.F. notes that the Veteran was in "acute painful distress" at that time.  There was severe lumbosacral spasm and tenderness from L2 to L5 on palpation.  Straight leg raising was positive at 30 degrees bilaterally.  The final diagnoses pertaining to the lumbar spine included acute lumbosacral strain/sprain syndrome, as well as traumatic exacerbation of symptoms related to congenital narrowing of the spinal cord.  

The Veteran did not report any complaints of low back pain immediately after the CAT scan was performed on March 18, 2004.  But on March 20, 2004, two days later, he was seen for complaints of left-sided back pain from the waist to the axillary area.  He rated the pain at level 10, the highest on a pain scale from 0 to 10, and described it as a knife being twisted in his back.  This evidence thus indicates that the Veteran may have experienced exacerbation of low back pain due to the CAT scan.  However, the Veteran's claim fails because there is no evidence that this exacerbation constitutes additional disability, as required for a successful claim under section 1151.  And, even assuming for the sake of argument that additional disability was incurred, there is still no evidence that it was proximately caused by VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.

The absence of additional disability is reflected in radiographs take shortly after the CAT scan in April 2004, which showed only mild scoliosis, convexed to the right, with no other significant findings.  Since this report does not show any findings other than a preexisting congenital condition, such as some kind of disc pathology, it provides compelling evidence against the Veteran's claim that he sustained additional disability as a result of the March 2004 CAT scan.  The Board has also reviewed numerous medical records dated since the April 2004 radiograph report, none of which indicates that the Veteran sustained additional disability to his low back at the time of the CAT scan.  

In other words, even assuming for the sake of argument that the Veteran's acute exacerbation of back pain was caused by VA's negligence in failing to better assist him during the CAT scan, his claim nevertheless fails because he has not proven the essential element that he incurred additional disability to his back.  Simply stated, compensation is not available under 38 U.S.C.A. § 1151 for exacerbation of symptoms absent a finding of additional disability.  This is analogous to a service connection claim in which "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  See Sanchez-Benitez, 13 Vet. App. at 282, appeal dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez, 259 F.3d at 1356.

Since the Veteran has not established the element that he incurred additional disability to his lower back during the March 2004 CAT scan, the Board need not address whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA for not offering greater assistance during this procedure, since a claim under 38 U.S.C.A. § 1151 presupposes the existence of additional disability.  But it is worth mentioning that the Veteran has not provided any evidence in support of this assertion.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to his low back.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56. Accordingly, the appeal of this claim is denied.

IX.  Service Connection for Left Knee and Left Hip Disabilities, Including as Secondary to a Service-Connected Bilateral Foot Disability

Service connection has been established for a bilateral foot disability, identified as bilateral hallux valgus with bunion and bilateral pes planus, status-post bilateral chevron osteotomies.  The Veteran now claims that he developed left knee and left hip disabilities as a result of this service-connected bilateral foot disability.  As will be discussed below, however, there is no basis to grant these claims under either direct, presumptive, or secondary theories of service connection.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all potential theories of entitlement must be considered).

The Veteran has meet the first essential element of a current disability with respect to both claims.  A September 2008 VA examination report lists diagnosis of degenerative joint disease of the left knee and mild degenerative disease of the left hip joint.  However, no competent medical evidence indicates that these disabilities had their onset either in service or during the one-year presumptive period after service.  The Veteran's STRs make no reference to any complaint, finding, or diagnosis concerning his left hip and left knee, and arthritis involving these joints was not noted within one year of his separation from active duty.  Indeed the record shows that both disabilities were first identified many years after his military service had ended, see Maxson, supra, with no medical evidence relating either disability to service.  See Watson, Maggitt, D'Amico, Hibbard, Collaro, all supra.  In sum, there is no basis to grant these claims on a direct or presumptive basis.  


But the Veteran's primary theory is that his left knee and left hip disability are secondary to his already service-connected bilateral foot disability.  According to VA regulation, service connection is permissible on a secondary basis for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  This includes situations when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, but in this latter instance he only may be compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Service connection on a secondary basis generally requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus or relationship between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Unfortunately the Veteran's claims fail under this secondary theory of service connection, because no competent medical evidence indicates that either disability was caused or aggravated by his service-connected bilateral foot disability.  The Veteran was afforded a VA examination in September 2008 in order to obtain a medical opinion concerning this issue.   Again, the diagnoses were degenerative joint disease of the left knee and mild degenerative hip disease of the left hip joint.  Following the examination and a review of the claims file, the examiner stated that "there is no evidence-based medicine to support compensatory changes in joints, that his bilateral knees, as well as his left hip are not secondarily connected to his bilateral pes planus."  The examiner then added that there is "no evidence-based medicine or fact-based medicine to support compensatory mechanisms in arthritis particularly of the joints of the extremities.  Flat feet, which is pes planus, for the vast majority of patients is asymptomatic.  He has undergone hallux valgus revision which has been a problem for him; however, again, foot pain and foot problems do not cause degenerative changes in the knees or hips." The examiner then noted that the degenerative changes in the Veteran's left knee were typical for his age.


Medical evidence is generally needed to associate a claimed condition with a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  And, here, the medical evidence addressing this determinative issue of causation is clearly unfavorable.

Since this opinion was based on a review of the pertinent medical history and was supported by sound medical rationale, it provides compelling evidence against the Veteran's claims for service connection for left knee and left hip disabilities.  See Nieves-Rodriguez, 22 Vet App at 295.  Also, no medical evidence contradicts this opinion, and the Veteran is not competent to provide a medical opinion in support of his claim that his left knee and left hip disabilities are related to his service-connected bilateral foot disability.  See Grottveit and Espiritu, both supra.  And even assuming for the sake of argument that the Veteran is competent to make this determination, the Board would still afford his lay opinion limited probative value in light of the VA examiner's medical opinion, since the examiner is more qualified to make this medical determination.  See Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (as with all types of evidence, it is the Board's responsibility to weigh the conflicting evidence to reach a conclusion as to the ultimate grant of service connection).  See also Owens, 7 Vet. App. at 433 (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

The Board thus concludes that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for left knee and left hip disabilities.  Since the preponderance of the evidence is against these claims, the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.  Consequently, the appeal of these claims is denied.


X.  Whether the Veteran's Dependent May be Recognized as a 'Helpless Child' on the Basis of Permanent Incapacity for Self-Support Prior to Attaining the Age of 18 for the Purpose of Entitlement to VA Benefits

The Veteran contends that his daughter should be considered a "helpless child" for the purposes of entitlement to additional VA benefits pursuant to VA law and regulations.  For the reason set forth below, however, the Board finds no basis to grant the claim. 

In order to establish entitlement to recognition as the helpless child of the Veteran, it must be shown that the child was permanently incapable of self support by reason of mental or physical defect as of his or her 18th birthday.  38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through her own efforts by reason of physical or mental defects.  Rating criteria applicable to disabled Veterans are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002 & Supp. 2010); 38 C.F.R. §§3.57(a)(1), 3.356, 3.315(a) (2010).

The principal factors for consideration under 38 C.F.R. §3.356 are:

(1)  The fact that the 'child' is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2)  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3)  It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

The Court has held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18.  Id.

In this case, the Veteran the daughter, C.M., was born on January [redacted], 1978, so her 18th birthday was on January [redacted], 1996.  She is also the Veteran's child.  The Veteran claims that she is permanently incapable of self support by reason of mental defect involving major depression.  Unfortunately the claim fails because there is no evidence that she was permanently incapable of self support as of her 18th birthday.  38 C.F.R. § 3.356(a).  The only evidence for consideration are records showing that she has been entitled to Supplemental Security Income (SSI) benefits as of March 1999, and entitled to social security administration (SSA) benefit since April 2003.  In other words, she was entitled to SSI benefits since aged 21, and SSA benefits since aged 25, well after her 18th birthday.  As noted above, the focus of analysis must be on the claimant's condition at the time of her 18th birthday.  Dobson, supra.  In this case, no evidence indicates that the Veteran's daughter was disabled at the time of her 18th birthday.  Without such evidence, the claim must be denied.  

XI.  Increased Rating Higher than 10 Percent for Hypertension

The record shows that the Veteran developed hypertension while on active duty.  A December 1986 Board decision therefore granted service connection for essential hypertension.  The RO effectuated that decision by assigning an initial 10 percent rating for hypertension.  The Veteran has recently filed a claim seeking an increased rating for his service-connected hypertension.  After carefully reviewing the evidence of record, the Board finds no basis to grant this claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

A "staged" rating is appropriate for an increased-rating claim, however, when in assessing the present level of disability the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus is from one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Hypertension is rated pursuant to DC 7101.  This code provides a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure 160 or more, or a minimum evaluation may be assigned for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  The next higher rating for 20 percent is assigned for diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.  See 38 C.F.R. § 4.104, DC 7101.

Applying these criteria to the facts of this case, the Board finds no basis to assign a disability rating higher than 10 percent for the Veteran's hypertension.  The Board has reviewed numerous blood pressure readings listed in various VA and private treatment records.  However, none of these readings includes a diastolic blood pressure of 110, or a systolic blood pressure of 200.  For instance, a January 2008 VA examination report lists blood pressure readings of 134/92, 131/87, and 109/75.  Therefore, there can be no diastolic pressure of predominantly 110 or more, or a systolic pressure of predominantly 200 or more, as required for a 20 percent rating under DC 7101.  A rating higher than 10 percent is therefore not warranted under DC 7101.

There also is no suggestion the Veteran's hypertension is so exceptional or unusual as to render impractical the application of the regular rating schedule standards and, instead, warrant the assignment of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability are contemplated by the schedular rating criteria.  Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Under these circumstances, the Board must find that the preponderance of the evidence is against the claim for a disability rating higher than 10 percent for the Veteran's hypertension; as such, the benefit-of-the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

XI.  Entitlement to Higher Initial Ratings for Sinusitis, Rated 
10 Percent Prior to June 20, 2007, and 30 Percent Thereafter

In a March 2003 decision, the Board granted service connection for sinusitis after finding that new and material evidence had been submitted to reopen the claim since it was previously denied by the RO in a final May 1995 rating decision.  In a March 2003 rating decision, the RO effectuated the Board's decision by assigning an initial 10 percent rating from the date it had received his claim on February 5, 1995.  The Veteran appealed that decision by requesting a higher initial rating.  

During the pendency of the appeal, the RO issued a July 2009 rating decision in which it granted an increased rating of 30 percent for the Veteran's sinusitis.  Rather than granting the increase back to the date of claim, however, the RO granted it back to June 20, 2007, since this was the date a VA examination showed findings which met the criteria for a 30 percent rating.  So the RO provided staged ratings for the Veteran's sinusitis.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding that, when a Veteran timely appeals an initial rating, VA must consider whether the rating should be "staged" to compensate him for times since the effective date of the award when the disability may have been more severe than at other times during the course of the appeal).  Therefore, the Board must determine whether he is entitled to an initial rating higher than 10 percent for prior to June 20, 2007, and a rating higher than 30 percent thereafter.

Under the General Rating Formula for Sinusitis, a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97, DC 6510.

The next higher rating of 30 percent is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  And lastly, the highest rating of 50 percent is warranted following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

A.  Prior to June 20, 2007

After carefully reviewing the evidence of record, the Board finds that the RO properly rated the Veteran's sinusitis at the 10 percent level for the entire period since the initial grant of service connection until June 20, 2007.  The evidence during this period includes two VA examination reports dated in March 2005 and November 2002, VA treatment records, medical records from the Houston County Jail Infirmary, and the Veteran's own statements in support of his claim, none of which shows that his sinusitis caused any incapacitating episodes or more than six non-incapacitating episodes during any one-year period.  Thus, there is simply no basis to assign a disability rating higher than 10 percent for the Veteran's sinusitis.

The March 1995 VA examination report notes the Veteran's complaints of post-nasal drip, especially when congested, which he treated with decongestant medications.  He denied any pruritis.  A physical examination of the nasal cavities revealed normal mucosa with no pus or polyps.  Radiographs revealed that the ethmoids were clear, that there was no acute inflammation of the maxillary sinuses, and that the sphenoids were normal.  The examiner thus concluded that there was "no evidence of acute or chronic sinus disease this examination."  This VA examination report therefore provides compelling evidence against assigning a rating higher than 10 percent for his sinusitis.

VA treatment records show that he was seen in June 1995 for allergic rhinitis with no purulence.  He was seen again in December 1995 for acute sinusitis and otitis medical with abrasion to the ear.  Neither report indicates that he experienced any incapacitating episodes or that he required antibiotic treatment.  As such, these records also provide additional evidence against the assignment of a disability rating higher than 10 percent.  

When examined again by VA in November 2002, the Veteran reported that his sinusitis is related to weather and is generally worse from March until October, especially during pollen season.  He indicated that he was given antibiotics about a year ago for an ear infection and more recently about two months ago for five days to treat his sinusitis.  A physical examination revealed no post-nasal drip or mucopurulent drainage down the back of the throat.  The nares were slightly reddened and revealed some bogginess with some mucus drainage.  The diagnoses were allergic rhinitis with acute episodes of sinusitis, as well as chronic sinusitis.  The examiner explained that chronic sinusitis occurs with episodes of prolonged inflammation and in repeated or inadequately treated acute infections, and that rhinitis is a predisposing factor to sinusitis.  


This report also does not support assigning a disability rating higher than 10 percent.  While this report notes that the Veteran suffered from acute episodes of sinusitis, he reported only a five-day treatment plan of antibiotics two months prior, which does not support a finding of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment.  There is also no reference in this report that he required bed rest to treat his sinusitis.  In addition, neither the examiner nor the Veteran mentioned six non-incapacitating episodes of  sinusitis during any one-year period, characterized by headaches, pain, and purulent discharge or crusting.  In sum, this report provides no basis for assigning a rating higher than 10 percent.  

The Veteran received periodic treatment by VA for his sinusitis following this examination, but, again, these episodes were so sporadic that they did not reveal three or more incapacitating episodes or more than six non-incapacitating episodes during any one-year period, as required for a rating higher than 10 percent under DC 6510.  For example, radiographs performed in December 2003 showed that his sinuses were normal.  When seen in July 2004, the Veteran complained of blockage to one of his sinuses, which was confirmed by CT scan.  He also reported pressure in his ears and sinus drainage for several days.  The diagnostic assessment was sinusitis.  

He was also seen on several occasions in 2005 at the Houston County Jail Infirmary for sinusitis.  A January 2005 report notes that his sinuses were red and swollen.  A history of nasal congestion and treatment with antibiotics was noted.  He was next seen in February 2005 for sinus congestion and otitis media.  He was seen again in April 2005 for nasal congestion after his bathroom was recently painted.  A physical examination revealed some congestion and swelling of the nasal passages.  The diagnostic impression was sinusitis. 

In December 2006 he was treated at the emergency room of a VA hospital for sinusitis, which he explained had been worse during the past month.  The Veteran's complaints included congestion, stuffy ears, hoarseness, and chronic sinus drainage for more than one year.  He also indicated that he had been on antibiotics for one month with no relief.   But a physical examination revealed no sinus tenderness or purulent discharge.  The diagnosis was chronic rhinitis.  He was seen again by VA in January 2007 for a sinus infection.  His treatment included extending his antibiotic regimen another 21 days.   

These findings show that the Veteran experienced occasional non-incapacitating episodes of sinusitis, characterized by sinus drainage and redness.  But these episodes were so sporadic that he never experienced more than six during any one-year period.  And his only incapacitating episode occurred from December 2006 to January 2007, so he has never experienced three or more during any one-year period.  In addition to the medical evidence, there are no statements during this time in which the Veteran has alleged that he suffered from three or more incapacitating episodes or more than six non-incapacitating episodes during any one-year period.  

In conclusion, prior to June 20, 2007, there is no evidence of three or more incapacitating episodes per year of sinusitis requiring four to six weeks of antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Under these circumstances, there is no basis to assigned a disability rating higher than 10 percent for the Veteran's sinusitis.

B.  Since June 20, 2007

On June 20, 2007, the Veteran was afforded a VA examination which showed that his sinusitis had worsened since he had moved to Houston, Texas, following hurricane Katrina.  The examination report notes that extended antibiotic treatment was required to control his sinusitis approximately two to three times a year.  The RO therefore assigned a higher 30 percent disability rating for the Veteran's sinusitis since that date.  The Board must therefore determine whether the Veteran's sinusitis meets the criteria for an even higher 50 percent rating since June 20, 2007.

As noted, a 50 percent rating is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  It thus appears that some kind of surgery is required for a 50 percent rating.  In this case, however, there is simply no evidence that the Veteran has ever undergone surgery for his sinusitis.  This alone precludes the assignment of a 50 percent rating.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

But even assuming for the sake of argument that surgery is not a requirement for a 50 percent rating, there is still no evidence of osteomyelitis or near constant sinusitis.  The June 2007 VA examination report, as well as VA treatment records, make no reference to osteomyelitis or near constant sinusitis.  Thus, a 50 percent would not be warranted even if sinus surgery had been performed.  

There also is no suggestion the Veteran's sinusitis is so exceptional or unusual as to render impractical the application of the regular rating schedule standards and, instead, warrant the assignment of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  Since the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate and no referral is required.  See Thun, 22 Vet. App. at 115-16.

For these reasons and bases, the Board finds that the preponderance of the evidence is against a rating higher than 10 percent prior to June 20, 2007, and a rating higher than 30 percent since June 20, 2007, for his service-connected sinusitis.   Accordingly, the appeal of this claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Service connection for hepatitis C and associated liver disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left wrist disability is denied.

Service connection for a neck disability is denied.

Service connection for a low back disability is denied.

The claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for additional low back disability is denied. 

Service connection for a left knee disability, including as secondary to the 
service-connected bilateral foot disability, is denied.

Service connection for a left hip disability, including as secondary to the 
service-connected bilateral foot disability, is denied.

The Veteran's dependent may not be recognized as a 'helpless child' on the basis of permanent incapacity for self-support prior to attaining the age of 18 for the purpose of entitlement to VA benefits.

The claim of entitlement to a disability rating higher than 10 percent hypertension is denied.

The claim of entitlement to an initial rating higher than 10 percent for sinusitis prior to June 20, 2007, and higher than 30 percent thereafter, is denied.


REMAND

Additional development is required concerning the Veteran's petition to reopen claims for service connection for a psychiatric disability and a right knee disability on the basis of new and material evidence, as well as the increased rating claims concerning his service-connected bilateral foot disability and pseudofolliculitis barbae.  These claims must therefore be remanded.


I.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Service Connection for a Psychiatric Disability

Additional VCAA notice is required concerning the Veteran's petition to reopen this claim for service connection for a psychiatric disability, because none of the notice letters sent thus far has complied with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, the Court indicated the Veteran must be: (1) notified of the evidence and information necessary to reopen the claim, (i.e., describe what new and material evidence is); (2) apprised of the evidence and information necessary to substantiate each element of the underlying service connection claim; and (3) notified of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits. See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.

In providing this letter, the Board notes that the most recent final and binding decision is a March 2005 rating decision in which the RO declined to reopen the Veteran's claim of entitlement to service connection for schizophrenia on the basis of new and material evidence, as there was still no evidence of a nexus between his current psychiatric disorder and his military service.  So this marks the starting point for determining whether there is new and material evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (The evidence to be considered in making this new and material determination is that added to the record since the last final and binding denial on any basis).


II.  Whether New and Material Evidence Has Been Received to Reopen a Claim for Service Connection for a Right Knee Disability

A notice letter pursuant to Kent is also required concerning the Veteran's petition to reopen his claim for service connection for a right knee disability.  Kent, 20 Vet. App. at 4.  Numerous unappealed decisions by the RO have denied the Veteran's petitions to reopen this claim on the basis of new and material evidence, the most recent of which was issued in June 2004.  Since this is the most recent final decision, this marks the starting point for determining whether there is new and material evidence to reopen the claim.  See Evans, 9 Vet. App. at 273 (1996).

The Veteran eventually initiated his appeal with respect to a February 2007 rating decision - which also denied his petition to reopen the claim for service connection for a right knee disability on the basis of new and material evidence - by filing a timely notice of disagreement (NOD) in February 2007.  Unfortunately the RO did not issue a statement of the case (SOC) concerning this issue until August 2009.  The Veteran then perfected his appeal concerning the February 2007 rating decision by submitting a timely VA Form 9 (substantive appeal).  So the Veteran clearly appealed the February 2007 rating decision.

But in the notice letter dated in December 2007, the RO incorrectly identified the February 2007 rating decision as the most recent final decision in this case rather than the June 2004 rating decision.  This confusion was apparently caused by the fact that the SOC was issued over two years after the Veteran filed a timely NOD with respect to the February 2007 rating decision.  A corrective notice letter under Kent is therefore required. 

The Board notes that the RO has recently adjudicated the claim on the underling merits based on the fact that the Veteran has presented a new theory of service connection by indicating that his right knee disability is related to his service-connected flat feet.  Nevertheless, in light of the Court's case law, the Board finds that the Veteran must still present new and material evidence with respect to this claim.  In Ashford v. Brown, 10 Vet. App. 120 (1997), the Court held that when a Veteran attempts to reopen a claim by bringing a new etiological theory for the causation of his disease than that which was previously addressed in the earlier final denial, such new theory of causation does not itself constitute a new claim, obviating the necessity of presenting new and material evidence for that same claim.  Thus, the Veteran's new theory of secondary service connection is not a basis for reopening his claim of entitlement to service connection for a right knee disability.  Simply stated, the RO is free to adjudicate the claim on the underlying merits, but the issue before the Board is whether new and material evidence has been submitted to reopen the claim for service connection for a right knee disability since the final June 2004 rating decision.  See Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  See also VAOPGCPREC 05-92 (March 4, 1992).

III.  Increased Rating for the Bilateral Foot Disability

With respect to this issue, additional relevant evidence was added to the claims file since the most recent supplemental statement of the case (SSOC) was issued in July 2010.  A June 2010 VA examination report includes findings concerning the current severity of the Veteran's bilateral foot disability.  Although this report is dated one month prior to the July 2010 SSOC, it was never considered by the RO because it was apparently not associated with the claims file until after the SSOC was issued in July 2010.  

The Board therefore notified the Veteran in a February 2011 letter that he had the right to have the RO or the AMC review this VA examination report prior to appellate review by the Board, or he could waive this right by submitting a waiver in writing.  The Veteran was then notified that he had 45 days from the date of the letter to respond, and that if he did not respond the Board would assume that he did not want to waive his right to have the report initially reviewed by the RO/AMC and that the case would be remanded.  Since the Veteran has not responded, the case must be remanded for initial consideration by the RO or the AMC.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2007); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

IV.  Increased Rating for Pseudofolliculitis Barbae

A remand is required to afford the Veteran an appropriate VA examination to determine the severity of his service-connected pseudofolliculitis barbae.  The RO has rated this disability by analogy under DC 7806, which pertain to eczema.  See 38 C.F.R. § 4.118, DC 7806.  But since the medical evidence indicates that the predominant feature of this disability involves residual scars of the face and neck, the Board finds that DC 7800 is the more appropriate code provision, as it pertains to disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118, DC 7800.  The Veteran should therefore be afforded a VA examination to assess the severity of his pseudofolliculitis barbae consistent with these rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994) (in cases concerning the rating of disorders, clinical findings must be related specifically to the applicable rating criteria).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a supplemental VCAA notice letter to comply with the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning his petition to reopen the claim for service connection for a psychiatric disability on the basis of new and material evidence since a final and bindings March 2005 rating decision.  In particular, this letter must: (1) notify him of the specific reason(s) for the previous denial of his claim for service connection for a psychiatric disorder in March 2005; (2) apprise him of the type of evidence and information necessary to reopen this claim, i.e., explain what would constitute new and material evidence; and (3) explain what specific evidence is required to substantiate the elements needed to grant the claim on its underlying merits.  

2 .  Send the Veteran a supplemental VCAA notice letter to comply with the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning his petition to reopen the claim for service connection for a right knee disability on the basis of new and material evidence since a final and binding June 2004 rating decision.  In particular, this letter must: (1) notify him of the specific reason(s) for the previous denial of his claim for service connection for a right knee disability in June 2004; (2) apprise him of the type of evidence and information necessary to reopen this claim, i.e., explain what would constitute new and material evidence; and (3) explain what specific evidence is required to substantiate the elements needed to grant the claim on its underlying merits.  In doing so, the letter must address the Veteran's new theory that his right knee disability is secondary to his service-connected flat feet.  See 38 C.F.R. § 3.310.

3.  Schedule the Veteran for a VA dermatological examination to assess the current severity of his  pseudofolliculitis barbae, including any scars.  The claims file must be made available to and thoroughly reviewed by the examiner for the pertinent medical and other history.  The examiner must provide measurements of all scars that will permit calculating the area of each scar in either square inches or square centimeters.  In doing so, the examination must address:

(i) the size (in centimeters or inches) of the affected areas;

(ii) the presence or absence of pain associated with the affected areas;

(iii) the presence or absence of any of the characteristics of disfigurement set forth in 38 C.F.R. § 4.118, DC 7800 (i.e., length of the scar; width of the scar; surface contour of the scar (elevation or depression thereof on palpation); adherence to underlying tissue; hypo- or hyper- pigmentation and the size of such areas; abnormality of skin texture (irregular, atrophic, shiny, scaly, etc.) and the size of such areas; the absence of underlying soft tissue and the size of such areas; induration and inflexibility of the skin and the size of such areas);

(iv) the limitation of motion of the affected areas; and

(v) the presence or absence of any radicular symptoms, including any neurological involvement.

The examination report must include a complete rationale for all opinions and conclusions expressed.

4.  Then readjudicate these remaining claims in light of the additional evidence received since the most recent SSOC. If any claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of any remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


